Simmons, Justice.
Under the facts reported in this case, the court did not err in granting the nonsuit complained of. While the constable made an entry of a levy upon the fi. fa., the facts show that the cattle, sheep and other personal property were never seized by the constable, nor any forthcoming bond given for them; nor were they at the place of sale at the time the constable pretended to sell them. There being no seizure, and the property not being present at the time of the sale, it was an illegal sale, and the person bidding it off' got no title thereto, *342and therefore cannot recover in an action of trover. The court did right in awarding the nonsuit.
Judgment affirmed.